PER CURIAM.
Based on our review of the appellant’s motion to clarify sentence [Fla.R.Crim.P.3.800], the State’s response to our order to show cause, and the record on appeal, the trial court’s order denying the motion to correct sentence is reversed, and the case is remanded with directions that the trial court enter a corrected sentencing order in case 92-19938, indicating that the sentence is to run concurrently with the sentences on appellant’s other cases [93-17331, 93-29254, 93-35428, 93-35599, 93-37818], so as to comply with its oral ruling that the sentences in all of appellant’s eases are to run concurrently with each other.
We find no merit to the remaining issue.
Reversed and remanded.